EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alex E. Korona on June 24, 2022.

The application has been amended as follows: 

 	1. (Currently Amended) A robotic device for assisting users with a mental illness, which comprises: 
 	(a) a robotic support frame having sufficient structure to support the subsequently described components, and having a main torso and a head; 
 	(b) a central processing unit within said robotic support frame, said central processing unit including software to operate at least five user impact modules and including artificial intelligence software, voice recognition software, speech output software, and a graphical user interface connected to an external screen; 
 	(c) a power supply component selected from the group consisting of internal power supply and external power connection, connected to said central processing unit;  
 	(d) said external screen attached to said robotic support frame and having visual display output and having at least touch screen input; 
 	(e) at least one camera attached to said robotic support frame for viewing a user and connected to said central processing unit; 
 	(f) at least one microphone attached to said robotic support frame for receiving audio input and connected to said central processing unit; 
 	(g) at least one speaker attached to said robotic support frame for transmitting audio output and connected to said central processing unit; 
 	(h) hardware and additional software functionally connected to said central processing unit and to said artificial intelligence software, to said voice recognition software, and to said speech output software, and at least five user impact modules including: 
 		(i) a first user impact module, being a companion module, with two-way communications to establish companionship with a user; 
 		(ii) a second user impact module, being a guided meditation module, to provide assistance to a user in conducting personal meditation; 
 		(iii) a third user impact module, being a psychotherapy treatment module, to receive input from a user, recognize symptoms of a mental illness, define a treatment regimen, and provide corrective guidance and treatment to a user; -2-Appl. No. 16/239,301 Reply to Office Action dated March 18, 2022
 		(iv) a fourth user impact module, being a biofeedback module to receive user bio- information and to record and direct biofeedback data; 
 		(v) a fifth user impact module, being an emergency high risk alert system to receive and recognize suicidal tendencies and to report said suicidal tendencies as an emergency to a third party monitor; 
 		(vi) a pressure sensing-responding software connected to exoskin sensors and providing positive feedback to a user in response to sensing of inward pressure; 
 		(vii) camera receiving software with emotional identification features; 
 		(viii) emotional expressions software to provide a user with selected emotional responses via at least one emotional expression mechanism selected from the group consisting of movement of said head, movement of a component of said head, light changes, audio outputs, and artificial intelligence speech outputs; 
 	(i) an exoskin attached to at least a portion of said robotic support frame, said exoskin having a plurality of sensors for sensing inward pressure, said plurality of sensors being connected to said pressure sensing-responding software of said central processing unit; and 
 	(j) at least three distinct levels of entry security for access to said central processing unit, including: 
 		(i) a first level of security, being a user's level of security, permitting a user to be recognized and to be limited in the use of said robotic device only for user designated purposes and to exclude a user from altering, transferring and eliminating data, from entering a higher level of security, thereby being prevented from operating at said levels of security; 
 		(ii) a second level of security, being a caretaker level of security, and being a higher level of security than said first level of security, and permitting access to said first level of security, and permitting access to user data for review and report functions, permitting user programming for interaction with various portions of each of said at least five user impact modules; 
 		(iii) a third level of security, being a manager level of security, and being a higher level of security than said first level of security and said second level of security, and permitting access to said first level of security and said second level of security, and at least permitting access to software for modification and for replacement, for reviewing interaction between a user and a caretaker, and for modifying a treatment for a user.

12. (Currently Amended) The robotic device for assisting users with a mental illness of claim [[11]]1 wherein said robotic device further includes a fourth level of security, being a manufacturer's level of security, and permitting access to said first level of security, said second level of security, and said third level of security and permitting hardware and software modifications, replacements and bypasses.  

13. (Currently Amended) The robotic device for assisting users with a mental illness of claim [[11]]1 wherein said mental illness treatment module includes diagnosis analysis with appropriate questions to a user and storage and analysis of responses from a user, and subsequent instructional sessions providing a user with alternative reactions to negative emotion situations.  

16. (Currently Amended) The robotic device for assisting users with a mental illness of claim [[11]]1 wherein said foam exoskin is attached to said torso to enable a user hugging feature that initiates a positive response from said robotic device.  

17. (Currently Amended) The robotic device for assisting users with a mental illness of claim [[11]]1 wherein said artificial intelligence software includes visual emotion recognition that studies a user's facial expression, identifies facial landmarks, compares said facial landmarks to training data, determines the user's emotional state and responds with a defined response to said emotional state.  

19. (Currently Amended) The robotic device for assisting users with a mental illness of claim [[11]]1 which further includes a communications module for external connectivity that includes at least one communications unit selected from the group consisting of a connectivity port and wireless transmitter-receiver and WIFI connectivity.  

20. (Currently Amended) The robotic device for assisting users with a mental illness of claim [[11]]1 wherein said robotic device further includes at an appendage with a human physical data sensing mechanism with user contact sensing of at least one parameter selected from the group consisting of pulse, temperature, and aspiration rate.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-10 and 12-20 are indicated to be allowable as the closet prior art by Gupta (Pub. No.: US 2019/0366558 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim:
 	“(j) at least three distinct levels of entry security for access to said central processing unit, including: 
 		(i) a first level of security, being a user's level of security, permitting a user to be recognized and to be limited in the use of said robotic device only for user designated purposes and to exclude a user from altering, transferring and eliminating data, from entering a higher level of security, thereby being prevented from operating at those levels of security; 
 		(ii) a second level of security, being a caretaker level of security, and being a higher level of security than said first level of security, and permitting access to said first level of security, and permitting access to user data for review and report functions, permitting user programming for interaction with various portions of each of said at least five user impact modules; 
 		(iii) a third level of security, being a manager level of security, and being a higher level of security than said first level of security and said second level of security, and permitting access to said first level of security and said second level of security, and at least permitting access to software for modification and for replacement, for reviewing interaction between a user and a caretaker, and for modifying a treatment for a user.” 
 	recited in claim 1 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685